Citation Nr: 1133076	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-14 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a rating higher than 10 percent for residuals of excision of ganglion cyst of the right wrist.  

2. Entitlement to a rating higher than 10 percent for the excision scar of the right wrist. 

3. Entitlement to a rating higher than 10 percent for chondromalacia of the right knee.  

4. Entitlement to a rating higher than 10 percent for chondromalacia of the left knee.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1989 to December 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in June 2006, of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2007, the Veteran withdrew his request for a Board hearing.  

In April 2010, the Board remanded the issues for further VA examinations to determine the current level of severity of the service-connected disabilities.  VA examinations were scheduled in May 2011 and in June 2011, however the Veteran failed to report for the examinations.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1. Without good cause, the Veteran failed to report for a VA examination scheduled in conjunction with his claim for increase for residuals of excision of ganglion cyst of the right wrist.  

2. Without good cause, the Veteran failed to report for a VA examination scheduled in conjunction with his claim for increase for the excision scar of the right wrist. 

3. Without good cause, the Veteran failed to report for a VA examination scheduled in conjunction with his claim for chondromalacia of the right knee.  

4. Without good cause, the Veteran failed to report for a VA examination scheduled in conjunction with his claim for chondromalacia of the left knee


CONCLUSIONS OF LAW

1. The claim for a rating higher than 10 percent for residuals of excision of ganglion cyst of the right wrist is denied as a matter of a law.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 .F.R. § 3.655 (2010).

2. The claim for a rating higher than 10 percent for the excision scar of the right wrist is denied as a matter of a law.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.655 (2010).

3. The claim for a rating higher than 10 percent for chondromalacia of the right knee is denied as a matter of a law.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.655 (2010).

4. The claim for a rating higher than 10 percent for chondromalacia of the left knee is denied as a matter of a law.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 3.655 (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.




The U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). As the law is dispositive in the instant claim, the VCAA is not applicable.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for Increase

In April 2010, the Board remanded the claims for increase for new VA examinations to determine the current levels of severity for the service-connected right wrist disabilities and the service-connected knee disabilities.  

In a letter in April 2010, the Veteran was advised of the consequences of failure to report for a VA examination without good cause.  

A VA examination initially was scheduled in May 2010, however the examination was not conducted as access to CAPRI (Compensation and Pension Record Interchange) for data and templates was unavailable.  Another VA examination was scheduled in July 2010 and notice of the examination was sent to the Veteran's last address of record.  Without good cause shown, the Veteran failed to report for the rescheduled examination.

When entitlement to a benefit cannot be established or confirmed without a current VA reexamination and a claimant fails to report for an examination scheduled in conjunction with a claim for increase without good cause, the claim shall be denied.  38 C.F.R. § 3.655(b).





Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member.  
38 C.F.R. § 3.655).  The Veteran has not provided an explanation or otherwise demonstrated good cause for his failure to report for the VA examination.  The Veteran does not assert that the address on the VA notification was wrong or that he otherwise did not receive the notice. 

Therefore by operation of law under 38 C.F.R. § 3.655(b) because the Veteran failed to report without good cause for the VA examination, the claims for increase for residuals of excision of ganglion cyst of the right wrist, excision scar of the right wrist, chondromalacia of the right knee and chondromalacia of the left knee must be denied.  


ORDER

A rating higher than 10 percent for residuals of excision of ganglion cyst of the right wrist is denied.  

A rating higher than 10 percent for the excision scar of the right wrist is denied. 

A rating higher than 10 percent for chondromalacia of the right knee is denied.  

A rating higher than 10 percent for chondromalacia of the left knee is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


